DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/08/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In (U.S. Pub. No. 2015/0235913).
As to claim 1, In teaches a display device (10) comprising: 
a substrate (standard display substrate, [0046]) comprising a display area (AA) and a non-display area (area comprising of NDA and PAD); 
a plurality of inspection pads (31, 31a) in the non-display area (inspection pads 31 are arranged in the non-display area PAD); and a plurality of resistors (31b), each 
As to claim 2, In teaches a resistor (31b) of the plurality of resistors is located at each of the plurality of inspection pads (there are at least six inspection pads and each has a 31b resistor sections). 
As to claim 3, In teaches the resistors comprise polysilicon ([0039], lines 2-10). 
As to claim 5, In teaches a flexible printed circuit board (PAD, [0049], lines 1-5), arranged in the non-display area (flexible circuit board PAD is located outside of the display area AA and in the non-display area), wherein the inspection pads are at . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over In in view of Onishi (U.S. Pub. No. 2017/0261542).
As to claim 7, In teaches a display device (10) comprising: 
a substrate (standard display substrate, [0046]) comprising a display area (AA) and a non-display area (area comprising of NDA and PAD); and 
a plurality of inspection pads (31, 31a) in the non-display area (inspection pads 31 are arranged in the non-display area PAD), 
In does not mention a first area and a second area of the inspection pads,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the resistance of the second area be smaller than the first area of Onishi to the display device of In because to reduce the wiring resistances of the path R2 and the path R3 in order to measure the resistance value of the object to be inspected at high accuracy while reducing the influence of the wiring resistances, [0058], lines 17-23.
As to claim 9, In teaches the display device of claim 7,
In does not mention a first area and second area,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the resistance of the second area and the first area because to reduce the wiring resistances of the path R2 and the path R3 in order to measure the resistance value of the object to be inspected at high accuracy while reducing the influence of the wiring resistances, [0058], lines 17-23.

Allowable Subject Matter
Claims 10, 11, 15, and 17-20 are allowed as these claims have been amended and describe the structure of the display device in more details. 
Claims 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
pages 10 and 11, filed 09/08/2021, with respect to claims 10 and 15 have been fully considered and are persuasive. The USC 103 rejection of claims 10, 11, 15, 17-20 has been withdrawn. 
Applicant has amended claim 1 wherein the new limitation mentions that the respective inspection pad is not disposed between the resistor and the outermost edge of the non-display area. Wherein the Applicant argues that In does not appear to disclose “the resistor located at an outer most edge of the non-display area, and the respective inspection pad is not disposed between the resistor and the outermost edge of the non-display area,” as recited in the amended claim 1.
Examiner respectfully disagrees because the prior art reference of In teaches the inspection pad 31a of the pad 31 is not between the resistor 31b as shown in Fig. 3A and the outermost edge of the non-display area PAD as shown in fig. 4 and marked by the letter B1. The outermost edge of the non-display area is considered as the lowest portion of the non-display area PAD. 
The newly added limitation to claim 7 mentions the first area and the second area are directly connected to one another. Wherein the Applicant argues that In in view of Onishi does not appear to teach or suggest “wherein each of the inspection pads comprises a first area and a second area, the second area is between the first area and the display area, and the first area has a higher resistance than the second area, wherein the first are directly contacts the second area,” as recited in Applicant’s amended claim 7. 
Examiner respectfully disagrees as Onishi teaches the inspection pad 61a-61g has a first area and a second area that are connected to one another directly and the 
Claims 10 and 15 have subject matter that further describes the structure of the display device and overcome the prior art references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691